

	

		II

		109th CONGRESS

		1st Session

		S. 1582

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 29, 2005

			Mr. Chambliss (for

			 himself and Mr. Roberts) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Agriculture, Nutrition, and

			 Forestry

		

		A BILL

		To reauthorize the United States Grain

		  Standards Act, to facilitate the official inspection at export port locations

		  of grain required or authorized to be inspected under such Act, and for other

		  purposes.

	

	

		1.Reauthorization of United

			 States Grain Standards Act

			(a)Inspection and

			 supervisory feesSection

			 7(j)(4) of the United States Grain Standards Act (7 U.S.C. 79(j)(4)) is amended

			 by striking September 30, 2005 and inserting September

			 30, 2010.

			(b)Weighing and

			 supervisory feesSection

			 7A(l)(3) of such Act (7 U.S.C. 79a(l)(3)) is amended by striking

			 September 30, 2005 and inserting September 30,

			 2010.

			(c)Limitation on

			 administrative and supervisory costsSection 7D of such Act (7 U.S.C. 79d) is

			 amended by striking 2005 and inserting

			 2010.

			(d)Authorization of

			 appropriationsSection 19 of

			 such Act (7 U.S.C. 87h) is amended by striking 2005 and

			 inserting 2010.

			(e)Advisory

			 committeeSection 21(e) of

			 such Act (7 U.S.C. 87j) is amended by striking September 30,

			 2005 and inserting September 30, 2010.

			(f)Effective

			 dateThe amendments made by

			 this section shall take effect as of September 30, 2005.

			2.Performance of

			 official inspection and weighing activities at export port locations of grain

			 under United States Grain Standards Act

			(a)Official

			 inspection authority and fundingSection 7 of the United States Grain

			 Standards Act (7 U.S.C. 79) is amended—

				(1)in subsection (e)—

					(A)by striking (e)(1) Except as

			 otherwise provided in paragraph (2) of this subsection and inserting

			 the following:

						

							(e)Official

				inspection at export port locations; use of State agencies and private

				entities

								(1)In

				generalExcept as otherwise

				provided in paragraphs (2) and (3)

								;

				and

					(B)by striking paragraph (3) and inserting the

			 following:

						

							(3)Use of private

				entities

								(A)In

				generalIf the Secretary

				determines that a person or private entity is qualified to perform official

				inspection and meets the criteria of subsection (f)(1)(A), the Secretary may

				use the person or private entity to perform all or specified functions involved

				in official inspection (other than appeal inspection and such other functions

				as may be specified in the regulations prescribed under subparagraph (B)) at

				export port locations.

								(B)Requirements

									(i)RegulationsA person or private entity described in

				subparagraph (A) shall be subject to such rules, regulations, instructions, and

				oversight as the Secretary may prescribe.

									(ii)Responsibility

				of SecretaryNotwithstanding

				the use of persons or private entities to perform specified functions involved

				in official inspections at export port locations, official inspection shall

				continue to be the direct responsibility of the Secretary.

									(C)TerminationThe use of a person or private entity to

				perform official inspections at an export port location under subparagraph

				(A)—

									(i)shall terminate at the such time as

				specified by the Secretary, but not later than the date that is three years

				after the date of the initial performance of official inspections by the person

				or private entity at the export port location; and

									(ii)may be terminated by the Secretary, at the

				discretion of the Secretary, at any time after notice to the person or private

				entity without opportunity for a hearing.

									(D)RenewalThe use of a person or private entity to

				perform official inspections at an export port location under subparagraph (A)

				may be renewed in accordance with the regulations prescribed under subparagraph

				(B).

								(E)Reporting

				requirementNot later than

				February 15 of each even-numbered year, the Secretary shall submit to Congress

				a report detailing the Secretary’s use of the authority provided by

				subparagraph (A), during the preceding two-year period, to contract with

				persons or private entities to perform official inspections at export port

				locations. Each report shall identify each export port location at which the

				persons and private entities are used, the number of official inspection

				personnel utilized, and the types of official inspection and official weighing

				functions performed.

								;

				

					(2)in subsection (f)—

					(A)in paragraph (1)—

						(i)in the matter preceding subparagraph

			 (A)—

							(I)by inserting or private

			 entity after or any person; and

							(II)by striking or person and

			 inserting , person, or private entity; and

							(ii)in the matter preceding clause (i) of

			 subparagraph (A), by striking or person each place it appears

			 and inserting , person, or private entity; and

						(B)in paragraph (4), by striking or

			 person and inserting , person, or private entity;

			 and

					(3)in subsection (j)—

					(A)in the first sentence of paragraph (2), by

			 inserting and private entity after each State

			 agency; and

					(B)in the first sentence of paragraph (4), by

			 striking and State agencies and inserting and delegated

			 State agencies and private entities.

					(b)Weighing

			 authoritySection 7A of the

			 United States Grain Standards Act (7 U.S.C. 79a) is amended—

				(1)in subsection (c)(2)—

					(A)in the first sentence—

						(i)by inserting or private

			 entity after to the State agency; and

						(ii)by striking agency or person

			 each place it appears and inserting agency, private entity, or

			 person; and

						(B)in the second sentence—

						(i)by striking agency or person

			 each place it appears and inserting agency, private entity, or

			 person;

						(ii)by inserting or private

			 entity after any person; and

						(iii)by striking agency, or

			 person and inserting agency, private entity, or

			 person;

						(2)in subsection (h), by striking

			 agency or person and inserting agency, private entity, or

			 person;

				(3)in subsection (i)—

					(A)in paragraph (1), by striking agency

			 or person and inserting agency, private entity, or

			 person; and

					(B)in paragraph (2), by striking or

			 State agency and inserting , State agency, or private

			 entity; and

					(4)in subsection (l)—

					(A)in the first sentence of paragraph

			 (2)—

						(i)by striking Each agency and

			 inserting Each agency or private entity;

						(ii)by inserting , private

			 entity, after each agency;

						(iii)by inserting or private

			 entity after the agency; and

						(iv)by inserting and private

			 entities after such agencies; and

						(B)in paragraph (3)—

						(i)in the first sentence, by inserting

			 , private entities, after on agencies; and

						(ii)in the second sentence, by inserting

			 or private entity after by a State.

						(c)Licenses and

			 authorizationsSection 8(g)

			 of the United States Grain Standards Act (7 U.S.C. 84(g)) is amended—

				(1)by inserting or private

			 entities after State agencies; and

				(2)by inserting or private

			 entities after all persons.

				3.Inapplicability of

			 geographic boundaries for designated official agencies

			(a)Official

			 inspectionSubsection (f) of

			 section 7 of such Act (7 U.S.C. 79) is amended—

				(1)in paragraph (2), by striking Not

			 more than one official agency designated under paragraph (1) or State delegated

			 authority under subsection (e)(2) and inserting Subject to

			 paragraph (5), not more than one official agency designated under paragraph

			 (1); and

				(2)by adding at the end the following new

			 paragraph:

					

						(5)The geographic boundary limitations

				applicable to official agencies under paragraph (2) do not apply to export port

				locations, and the Secretary may use more than one person or private entity

				selected under subsection (e)(3) to perform official inspections at an export

				port

				location.

						.

				(b)Official

			 weighingSubsection (i) of

			 section 7A of such Act (7 U.S.C. 79a) is amended—

				(1)in paragraph (2), by striking Not

			 more than one designated official agency referred to in paragraph (1) or State

			 agency delegated authority pursuant to subsection (c)(2) and inserting

			 Subject to paragraph (3), not more than one designated official agency

			 referred to in paragraph (1); and

				(2)by adding at the end the following new

			 paragraph:

					

						(3)Inapplicability

				of geographic boundaries to export port locationsThe geographic boundary limitations

				applicable to designated official agencies under paragraph (2) do not apply to

				export port locations, and the Secretary may assign more than one designated

				person or private entity to perform official weighing at an export port

				location.

						.

				

